IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-40925
                         Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

DANNY LIN MACCUNE,

                                            Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-98-CR-158-1
                       --------------------

                            June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.


PER CURIAM:*

     Court-appointed counsel for Danny Lin Maccune has filed a

motion and brief as required by Anders v. California, 386 U.S.

738 (1967).    Maccune has not filed a pro se brief in response to

counsel’s motion.    Our independent review of counsel’s brief and

the record discloses no nonfrivolous issue.     Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.